UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6646



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEFFREY DENNARD MCNEAIR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. Frank W. Bullock, Jr., Dis-
trict Judge. (CR-96-70, CA-99-206-1)


Submitted:   September 29, 2000           Decided:   October 19, 2000


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Dennard McNeair, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Dennard McNeair appeals the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

McNeair’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).    The magistrate judge recommended

that relief be denied and advised McNeair that the failure to file

and serve timely objections to this recommendation could waive

appellate review of a district court order based upon the recommen-

dation.   Despite this warning, McNeair failed to serve his objec-

tions to the magistrate judge’s recommendation on the Appellee.

     The timely filing and service of objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to do so will waive appellate review.      See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).   McNeair has waived appellate

review by failing to file and serve objections after receiving

proper notice and an extension of time to do so.    We accordingly

deny a certificate of appealability and dismiss the appeal.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         DISMISSED




                                 2